421 Pa. 20 (1966)
Ondovchik
v.
Ondovchik, Appellant.
Supreme Court of Pennsylvania.
Argued March 17, 1966.
April 19, 1966.
Before MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
George M. Weis, with him Weis & Weis, for appellant.
*21 James P. Gill, with him E.O. Spotts, and Spotts, Gill, Gavin & Morrow, for appellee.
OPINION PER CURIAM, April 19, 1966:
The issues raised by this appeal were resolved in Ondovchik v. Ondovchik, 411 Pa. 643, 192 A.2d 389 (1963), and that decision has become the law of the case. See Delaware River Port Auth. v. Pennsylvania P.U.C., 408 Pa. 169, 182 A.2d 682 (1962); Reamer's Estate, 331 Pa. 117, 200 A. 35 (1938).
Judgment affirmed.